IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DWAYNE D. UNDERWOOD A/K/A                      :   No. 404 EAL 2021
DERRICK ROYAL,                                 :
                                               :
                    Petitioner                 :   Petition for Allowance of Appeal
                                               :   from the Order of the
                                               :   Commonwealth Court
             v.                                :
                                               :
                                               :
PENNSYLVANIA PAROLE BOARD,                     :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 8th day of March, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.